DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 20, 2021 has been entered. Claims 46-48, 55-57 and 64 have been amended. Claims 46-65 are currently pending in the application. 

Response to Arguments
35 U.S.C 103
	Applicant has amended claim 46 to include part of recitations from dependent claim 48. Accordingly, Applicant argues that the Office Action fails to disclose within Pardo, Cassetti, Hsu and Karten, wherein the controller is further configured to: store each of the one or more patterns in association with a respective pattern identifier that identifies the respective pattern in a second data store; and update the pattern handler, via the network, to store the same one or more patterns and associated one or more pattern identifiers in the second data store. That Karten appears to describe a processing of mapping random reads from a sequence on a reference human genome while amended claim 46 describes an efficient collection of data in a distributed stream data processing system using pattern based data collection that is different subject matter.
Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that 
	One of ordinary skill in the art would have been motivated to make this modification in order to look for pattern and compare the presented patterns with each possible pattern (Karten [0003]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 46-52, 55-61, 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Pardo (US PG Pub # 20130082851) in view of Cassetti (U.S Pub # 20100306263) and in further view of Hsu (U.S Pub # 20160253366) and Karten (U.S Pub # 20160292198).
With regards to claim 46, Pardo discloses a communication system comprising:
a first network node and a second network node (Fig. 1 Device A and Device B), wherein the first network node is arranged to transmit a flow of data records to the second network node via a network ([0019] implemented in links and interconnects such as high-speed serial links), and the second network node comprises a data record processing module (Fig. 1 device core 126) arranged to receive and process the data records ([0022] An originating device, Device A, generates data to be sent to a recipient device (e.g., Device B). Data is packetized by the network of PCIe layers and transmitted over the link) and a controller comprising a memory, a processor and an instruction store for controlling the transmission of data records by the first network node to the second network node, the controller comprising (Fig. 1 compressor logic 128 [0026] compressor logic for compression operations. [0028] compression operations on the transmitter side of a transaction employing dictionary-based compression): 
acquire data records of the flow of data records (Fig. 4 [0028] original data is received as a bit pattern stream that is partitioned in an aligned double word stream. Where each double word comprises 4 bytes [0031] table of compressed data bits); 
determine whether the data records acquired match a part of a pattern of one or more patterns and when the acquired data records match part of a pattern of the one or 
generate, when a pattern matching the acquired data records is identified, an indication of the matching pattern ([0035] DW indexes 500A and 500B have a value of 0, indicating that original data 116 (`A0 03 23 2C`) corresponds to Data 0 in 8 DW compressed block 300. Compared on a byte-byte comparison) and at least one transmission control signal for the first network node to prevent the first network node from transmitting to the second network node remaining data records in the flow that follow the acquired data records and whose number is equal to the number of data records in the remaining part of the matching pattern ([0029, 0031] if a match exists, the bits are encoded as a match pattern. If there is a miss, the 8 bits will correspond to the LSB (byte 0) of the DW. For example in fig. 4 where the type is 0xC – 1100, 2 byte match (mmxx).  Where the remaining bytes, b2 and b3 that are misses are not sent after the identified b0 and b1 that are considered matches); and wherein  

Pardo does not disclose however Cassetti discloses:
the remaining part of the matching pattern being part of the sequence of data records of the pattern other than the part found to match the acquired data records, and where ([0110] partial match of a byte sequence leaving a remaining substring).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the dictionary system of Pardo by the pattern matching system of Cassetti to identify a partial match.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine whether a data stream or a portion of a data stream matches one or more predefined patterns (Cassetti [0002]).

wherein the flow of data records comprises two or more parallel streams of data records ([0007] a distributed streaming system which can perform parallel processing on data streams); 
determine whether the data records acquired by the acquisition module match a part of a pattern of one or more patterns, each of the one or more patterns defines respective parallel sequences of data records ([0016] using parallel sliding windows can allow for analyzing a parallel data stream for frequent patterns).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the dictionary system of Pardon and Cassetti by the pattern finding system of Hsu to analyze parallel data streams for patterns.
	One of ordinary skill in the art would have been motivated to make this modification in order to include a distributed streaming system that can perform parallel processing (Hsu [0007]).
	Karten discloses:
	wherein the controller is further configured to:
	store each of the one or more patterns in association with a respective pattern identifier that identifies the respective pattern in a second data store ([0047] a reference data structure is a data structure which includes the genome that is used as reference. A data pattern in the reference data structure is called in literature a repeat); and

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the dictionary system of Pardo, Hsu and Cassetti by the reference data structure system of Karten to store and transmit match patterns.
	One of ordinary skill in the art would have been motivated to make this modification in order to look for pattern and compare the presented pattern with each possible pattern (Karten [0003]).
	Claims 47 and 56 correspond to claim 46 and are rejected accordingly.
Claim 60 corresponds to claim 51 and is rejected accordingly.
With regards to claim 48, Pardo does not appear to disclose however Karten discloses:
a pattern recognition module is arranged to:
determine whether the data records acquired by the acquisition module match part of a pattern of the one or more of the patterns stored in the second data store and ([0050] to ‘match’ a base pattern with K elements, the sequence of K elements has to be compared with a reference data pattern of K elements at neighboring positions in the reference data structure), 
when the acquired data records match part of a pattern of the one or more patterns, determine the pattern identifier that identifies the matching pattern ([0057] if there is a matching value); and 

generate the indication of the matching pattern to comprise the pattern identifier ([0059] a "1" in the present field indicates that the data pattern represented by the row value is present); and 
transmit the indication of the matching pattern to the pattern handler via the network (Fig. 3 [0059] indicated in the jump table).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the dictionary system of Pardo, Hsu and Cassetti by the reference data structure system of Karten to store and transmit match patterns.
	One of ordinary skill in the art would have been motivated to make this modification in order to look for pattern and compare the presented pattern with each possible pattern (Karten [0003]).
	Claim 57 corresponds to claim 48 and is rejected accordingly.
	With regards to claim 49, Pardo further discloses:
the pattern handler is arranged to receive data records transmitted by the first network node to the second network node and, in response to receiving one or more data records before the remaining data records have been predicted, to ([0039] The decompressor logic decompresses an 8 DW compressed block containing entry 300-0 data is transferred as payload data in a PCIe packet to the receiver): 
Pardo does not disclose however Karten discloses:
stop predicting the remaining data records ([0081] The searching action is stopped when the entry in the index is found); and 

the processing circuit is further configured to include a pattern monitoring module arranged to: 
generate reference data records using the identified pattern ([0081] position of the entry with the longest initial part);
compare the reference data records against the remaining data records whose transmission has been prevented to determine whether the remaining data whose transmission has been prevented follow the identified pattern ([0066-0067] subsequent alignment process for finding matches); and
when at least one remaining data record whose transmission has been prevented is determined not to follow the identified pattern, cause the control signal generator to control the first network node to transmit to the second network node the at least one data remaining record whose transmission had been prevented and which was determined not to follow the identified pattern ([0059] when a “0” indicates that the data pattern represented by the row value is not present in the reference data structure).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the dictionary system of Pardo, Hsu and Cassetti by the reference data structure system of Karten to store and transmit match patterns.

	Claim 58 corresponds to claim 49 and is rejected accordingly.
With regards to claim 50, Pardo further discloses:
control the first network node to transmit to the second network node the at least one data record whose transmission had been prevented and which was determined not to follow the identified pattern, such that the data record processing module receives said data records instead of the corresponding predicted data records whose generation has been prevented by the stopping signal ([0029, 0031] If there is a miss, the 8 bits will correspond to the LSB (byte 0) of the DW. For example in fig. 4 where the type is 0xC – 1100, 2 byte match (mmxx).  Where the remaining bytes, b2 and b3 that are misses are not sent after the identified b0 and b1 that are considered matches).
Pardo does not disclose however Karten discloses:
the pattern handler is arranged to stop predicting data records in response to a stopping signal ([0081] pattern searching action is stopped); and 
the processing circuit is further configured to include a pattern monitoring module arranged to: 
generate reference data records using the identified pattern ([0081] The position of the entry with the longest initial part of corresponding reference data pattern which matches a corresponding initial part of the data pattern is stored); 
compare the reference data records against data records whose transmission has been prevented to determine whether data records whose transmission has been 
when at least one remaining data record whose transmission has been prevented is determined not to follow the identified pattern, cause the control signal generator to ([0081] when no matching initial part can be found): 
generate and transmit the stopping signal via the network to stop the pattern handler predicting data records ([0081] stop the searching action).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the dictionary system of Pardo, Hsu and Cassetti by the reference data structure system of Karten to store and transmit match patterns.
	One of ordinary skill in the art would have been motivated to make this modification in order to look for pattern and compare the presented pattern with each possible pattern (Karten [0003]).
	Claim 59 corresponds to claim 50 and is rejected accordingly.
With regards to claim 51, Pardo further discloses:
wherein the pattern monitoring module is arranged to determine that at least one remaining data record whose transmission has been prevented does not follow the 
With regards to claim 52, Pardo further discloses:
receive the flow of data records ([0028] stream of double words);
Pardo does not disclose however Karten discloses:
search for an occurrence of a repeating sequence of data records that repeats at least once in the flow of data records ([0086] index structure with entries in where associated data repeat patterns are found); and 
in response to finding a repeating sequence of data records, generate a pattern defining the repeating sequence of data records and store the generated pattern in association with a corresponding pattern identifier as one of the stored patterns and associated pattern identifier in the second data store ([0086] It allows the registration of repeat patterns from all mentioned constellations (forward/forward-complement/reverse/reverse-complement) with each position representing the anchor point of the pattern).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the dictionary system of Pardo, Hsu and Cassetti by the reference data structure system of Karten to store and transmit match patterns.

	Claim 61 corresponds to claim 52 and is rejected accordingly.
With regards to claim 55, Pardo further discloses:
a pattern recognition module being arranged to determine whether data records of a segment of the flow acquired by an acquisition module match part of a pattern of the one or more patterns by comparing data records in each of the streams in the segment with a part of a corresponding one of the sequences of data records in the pattern , and determining that the data records in the segment match part of the pattern when the data records in each of the streams in the segment match the data records in the part of the corresponding one of the sequences of data records in the pattern ([0029] as each double word is received, the data contents are compared against a dictionary to determine match/non-match conditions. The result of the comparison operation is encoded as a match bit 206 and a set of 8 Type/Data bits 208. If a match exists, the first four bits are encoded as a match pattern. [0038] based on the match pattern, the compressor/decompressor logic employs a data encoding scheme based on a corresponding row in Table 400).
	Claim 64 corresponds to claim 55 and is rejected accordingly.
	With regards to claim 65, Pardo further discloses:
	A non-transitory, computer-readable storage medium storing computer program instructions which, when executed by a processor to perform a method ([0065] computer processor).
s 53 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Pardo (US PG Pub # 20130082851) in view of Cassetti (U.S Pub # 20100306263) and in further view of Hsu (U.S Pub # 20160253366), Karten (U.S Pub # 20160292198)  and Srinivasan (U.S Pub # 20100057736).
With regards to claim 53, Pardo does not disclose however Srinivasan discloses:
a pattern recognition module is arranged to determine whether the data records acquired by an acquisition module match a part of a pattern of a plurality of the patterns ([0144] pattern matching among patterns); and 
when the pattern recognition module determines that the acquired data records match part of a first of the patterns and part of each of one or more other of the patterns, the first pattern defining a shorter sequence of data records than each of the one or more other patterns, the pattern recognition module is arranged to select the first pattern as the matching pattern that is being followed by the acquired data records ([0145] of two matches matching a reluctant quantifier, the shorter match is preferred).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the dictionary system of Pardo, Hsu, Cassetti and Karten modified by the stream pattern system of Srinivasan to select an appropriate pattern for a data stream.
	One of ordinary skill in the art would have been motivated to make this modification in order to detect patterns in one or more data streams (Srinivasan [0008]).
	Claim 62 corresponds to claim 53 and is rejected accordingly.
Claims 54 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Pardo (US PG Pub # 20130082851) in view of Cassetti (U.S Pub # 20100306263) and .
With regards to claim 54, Pardo does not disclose however Weaver discloses:
determine whether usage of network bandwidth available for communication between the first network node and the second network node exceeds a predetermined level ([0036] when the user’s actual or predicted bandwidth consumption equals or exceeds the threshold value); and 
generate the indication of the matching pattern and the at least one transmission control signal when the determined usage exceeds the predetermined level ([0036] the presence detection application incentivizes behavior that reduces bandwidth consumption. [0082] A prompt may be processed that urges the user to forego using as much bandwidth).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the dictionary system of Pardo, Hsu, Cassetti and Karten by the bandwidth system of Weaver to indicate bandwidth usage. 
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce bandwidth consumption (Weaver [0009]).
Claim 63 corresponds to claim 54 and is rejected accordingly.
Conclusion
                                                                                                                                                                                              
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

                                                                                                                                                                                                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166